  Case: 1:18-cv-07914 Document #: 22 Filed: 12/07/18 Page 1 of 4 PageID #:148



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


THE BOARD OF EDUCATION OF THE
 CITY OF CHICAGO,

           Plaintiff,

     v.                                        Civil Action No. 1:18-cv-7914

BETSY DEVOS, in her capacity as                Judge Andrea R. Wood
 Secretary of the United States
 Department of Education, and the
 UNITED STATES DEPARTMENT OF
 EDUCATION,

           Defendants.



          DECLARATION OF HEATHER WENDELL IN SUPPORT OF
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case: 1:18-cv-07914 Document #: 22 Filed: 12/07/18 Page 2 of 4 PageID #:149
Case: 1:18-cv-07914 Document #: 22 Filed: 12/07/18 Page 3 of 4 PageID #:150
    Case: 1:18-cv-07914 Document #: 22 Filed: 12/07/18 Page 4 of 4 PageID #:151



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, a copy of the foregoing Declaration of Heather

Wendell in Support of Plaintiff’s Motion for a Preliminary Injunction was sent via electronic mail

to Assistant United States Attorney Thomas P. Walsh, counsel for Defendants, as consented to in

writing by Mr. Walsh on December 7, 2018.



                                             /s/ John K. Theis
